July 1, 2005


Mr. Jonathan A. Pace
Pace & Rickey, L.L.P.
5646 Milton Street, Suite 940
Dallas, TX 75206

Mr. Michael L. Scanes
Naman Howell Smith & Lee, L.L.P.
P.O. Box 1470
Waco, TX 76703-1470
Honorable Jim Meyer
McLennan County Court House
170th District Court
501 Washington Avenue
Waco, TX 76701-1380

RE:   Case Number:  04-0651
      Court of Appeals Number:  10-03-00398-CV
      Trial Court Number:  2002-39954

Style:      IN RE  DELMAR "BO" V. MCKINNEY AND EDWARD D. JONES & CO., L.P.
      D/B/A EDWARD JONES

Dear Counsel:

      Today, the Supreme Court of Texas delivered the  enclosed  opinion  in
the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosure

|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Joe Johnson |